     Case 2:16-cr-00220-WKW-TFM Document 81 Filed 02/09/21 Page 1 of 4




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          NORTHERN DIVISION

 UNITED STATES OF AMERICA                  )
                                           )
       v.                                  ) CASE NO. 2:16-CR-220-WKW
                                           )             [WO]
 LUCIANA MEKELE JACKSON                    )

                                      ORDER

      Before the court is Defendant Luciana Mekele Jackson’s motion for

compassionate release (Doc. # 45), in which Ms. Jackson seeks to modify an

imposed term of imprisonment pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). The

Government opposes the motion. (Doc. # 52.) Based upon a thorough review of the

record and having held an evidentiary hearing, the court finds that the motion is due

to be denied.

      Ms. Jackson was convicted based on her guilty plea to three counts of wire

fraud, in violation of 18 U.S.C. § 1343, and three counts of aggravated identity theft,

in violation of 18 U.S.C. § 1028A(a)(1). As a result of her convictions, Ms. Jackson

was sentenced to 81 months’ imprisonment. (Doc. # 37.) Ms. Jackson’s projected

release date is December 31, 2022. See https://www.bop.gov/inmateloc/ (last visited

Feb. 9, 2021).

      Convicted defendants who are incarcerated may request compassionate

release for “extraordinary and compelling reasons.” § 3582(c)(1)(A)(i). Where such
     Case 2:16-cr-00220-WKW-TFM Document 81 Filed 02/09/21 Page 2 of 4




reasons exist, “the district court has the discretion to reduce the defendant’s term of

imprisonment after considering the applicable section 3553(a) factors.” United

States v. Monaco, 832 F. App’x 626, 629 (11th Cir. 2020) (citing 18 U.S.C.

§ 3553(a)). The defendant “bears the burden of establishing that compassionate

release is warranted.” United States v. Heromin, No. 8:11-cr-550-T-33SPF, 2019

WL 2411311, at *2 (M.D. Fla. June 7, 2019) (citing United States v. Hamilton, 715

F.3d 328, 341 (11th Cir. 2013)).

      As the Government concedes, Ms. Jackson has shown “extraordinary and

compelling reasons” that render her eligible for a sentence reduction. Ms. Jackson

has extensive, chronic medical conditions, which are well documented in the record.

(See, e.g., Docs. # 45-2, 45-3, 52, 71.)        While Ms. Jackson is eligible for

consideration for compassionate release, the § 3553(a) factors weigh heavily against

her early release from prison.

      First, Ms. Jackson has not demonstrated that the medical staff at her

designated federal correctional institution is unable to provide her adequate medical

care for her health conditions. See § 3553(a)(2)(D); see also United States v.

Sanchez, No. 2:17CR337-MHT, 2020 WL 3013515, at *1 (M.D. Ala. June 4, 2020)

(denying an inmate’s motion for compassionate release in part based on the absence

of evidence “that the prison is unable to meet [the inmate’s] medical needs” (citing




                                          2
      Case 2:16-cr-00220-WKW-TFM Document 81 Filed 02/09/21 Page 3 of 4




§ 3553(a)(2)(D))). Notably, as reported by Ms. Jackson, she recently received

surgery for her injured elbow.1 (See Doc. # 76.)

       Second, the nature and circumstances of Ms. Jackson’s offenses and her

history and characteristics do not favor release. See § 3553(a)(1). The offenses

underlying Ms. Jackson’s convictions are serious crimes that financially and

emotionally damaged the lives of many individuals.                    (See, e.g., Presentence

Investigation Report (“PSR”) ¶¶ 10, 12, 18); Doc. # 65-1 (explaining that Ms.

Jackson’s crime has “made my life a living hell” (Victim Impact Statement).) Ms.

Jackson scored a criminal history category of VI; she committed the instant offense

while under a criminal justice sentence for forgery and theft; and her convictions in

this case were not her first fraud-related convictions. (See PSR (Adult Criminal

Convictions).) As Ms. Jackson will recall, at sentencing, the court observed that her

abysmal record, resulting in a criminal history category of VI, is rarely seen in forty-

year-old females appearing in this court. (Doc. # 51, at 8.)

       Third, in an Order entered on September 30, 2020, a ruling on Ms. Jackson’s

motion for compassionate release was deferred for six weeks, and Ms. Jackson was

forewarned that further disciplinary infractions during the deferment period would

affect the merits of her motion. (See Doc. # 75 (explaining that “an individual’s



       1
         Surgical treatment for this injury was the subject of testimony at the evidentiary hearing
held on August 13, 2020.

                                                3
     Case 2:16-cr-00220-WKW-TFM Document 81 Filed 02/09/21 Page 4 of 4




prison disciplinary history is considered under an analysis of the 18 U.S.C. § 3553(a)

factors”).) Thereafter, on October 12, 2020, Ms. Jackson received another (her

seventh) disciplinary infraction. (Doc. # 76-1, at 2.) Ms. Jackson’s post-conviction

disciplinary record disfavors early release.

      Fourth, Ms. Jackson’s release at this time would undercut the gravity of her

offenses, would diminish public respect for the law, and would fail to protect the

public from additional crimes of Ms. Jackson. See § 3553(a)(2)(A)–(C). Overall,

the balancing of the § 3553(a) factors does not support Ms. Jackson’s release.

      For the foregoing reasons, it is ORDERED that Ms. Jackson’s motion for

compassionate release (Doc. # 45) is DENIED.

      DONE this 9th day of February, 2021.

                                             /s/ W. Keith Watkins
                                        UNITED STATES DISTRICT JUDGE




                                          4
